Cook, J.,
delivered the opinion of the court.
The mayor and board of aldermen of the town of Union, after complying with the requirements of law as to notice, acting* under section 3422, Code of 1906' (section 5981, Hemingway’s Code), increased the assessment of the property of the J. B-. Buckwalter Lumber Company, which was located in said town, from a total valuation of one hundred four thousand seven hundred dollars to a total valuation of two hundred twenty-one thousand five hundred and eighty dollars. The lumber company, feeling aggrieved at this increase in its assessment, appealed therefrom to the circuit court. At the trial in the circuit court, counsel representing the respective parties entered into an agreement that the only question to be considered and determined was the amount and value of the property in question, and thereupon the town offered the testimony of several witnesses. At the conclusion of the testimony offered by the town, the court sustained a motion to exclude this testimony and grant an instruction directing the jury to return a verdict for the lumber company, and from the verdict and judgment entered in pursuance of this peremptory instruction the town prosecuted this appeal.
Upon the question of the value of the property involved, the town of Union offered the testimony of its mayor and three members of the board of aldermen. All of these witnesses testified that they were engaged in business in the town of Union and were familiar with the business conditions in the town and the value of property therein; that they resided near the property in question, and were familiar therewith; and that they made a special investigation and inspection of the property, for the *419specific purpose of fixing its taxable value. The mayor, W. R. Carleton, testified that he had formerly been employed by the appellee lumber company for a period of eight years, and that he was thoroughly familiar with the property involved. As to the real estate involved, he described in detail the various lots and blocks and the improvements thereon. He explained the location of this real estate with reference to streets, schools, and the business section of the town. He gave the number of houses and described the improvements that were located on the several lots and parcels of land, giving a detailed description of the houses, as to size, number of rooms, condition, and uses to which they were put, and gave his estimate of the market value, which in each instance was largely in excess of the value fixed in the return of the taxpayer. He likewise gave a detailed description of the-mill site, the buildings, lumber ramps, dry kilns, and other improvements located thereon, and also listed the boilers, engines, planing machines, and other machinery, and gave an estimate of the value of all of these buildings and improvements and, machinery, including three motor trucks and two locomotive engines. He also estimated the number of feet of lumber on hand, and gave his opinion as to the value of this lumber, and testified that he made these estimates and fixed the values after a careful examination of all of the property. The testimony of the other witnesses was similar to that of the mayor.
We think this testimony was sufficient to require an answer from the taxpayer, and that it was error to grant the peremptory instruction. In determining the value of property for the purpose of taxation, expert testimony is not essential. Persons residing near the property, and who are familiar with the value of property of like land, character, and location, and who are familiar with the kind, character, and amount of the particular1 property, and with its location, uses, adaptability, enviroment, and improvements, and who have inspected the property for *420the purpose of determining the amount, condition, and value thereof, may testify to their opinion of its value; and, upon the testimony offered by the appellant in the case at bar, we are of the opinion that it was error to grant a general peremptory charge in favor of the appellee lumber company.
The judgment of the court below will therefore he reversed, and the cause remanded.

Reversed and. remanded.